       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 1 of 31




              IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF KANSAS

 STEVEN WAYNE FISH, et al.,               )
                                          )
              Plaintiffs,                 )
                                          )      Case No. 16-2105-JAR-JPO
 v.                                       )
                                          )
 SCOTT SCHWAB, in his official            )
 capacity as Secretary of State for       )
 the State of Kansas,                     )
                                          )
              Defendant.                  )
                                          )
                                          )
                                          )
 PARKER BEDNASEK,                         )
                                          )
 Plaintiff,                               )
                                          )      Case No. 15-9300-JAR-JPO
 v.                                       )
                                          )
 SCOTT SCHWAB, in his official            )
 capacity as Secretary of State for       )
 the State of Kansas,                     )
                                          )
              Defendant.                  )

      MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
               ATTORNEYS’ FEES AND EXPENSES

      Kansas Secretary of State Scott Schwab, substituted in for previous Secretary

of State Kris Kobach, sued in his official capacity, submits this Memorandum in

Opposition to Plaintiffs’ Motion for Attorneys’ Fees and Expenses.




                                         1
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 2 of 31




        As other federal courts have stated, NVRA suits are not complex or difficult

cases.1 Attorneys fee awards in some NVRA cases are shown on the Chart attached

as Exhibit A hereto. Awards in similar cases is one of the so-called “Johnson factors”

to be considered on an attorney fee award.2 Federal courts have awarded attorneys’

fees to the prevailing plaintiffs in the range of $14,000.00 to a high of an agreed-to

$1.9 million on a case (cited by Plaintiffs) that went up to the U.S. Supreme Court

twice and has twice as many filings as does this case and is still less than half what

Plaintiffs are seeking to recover here.3 In fact, the median award on the chart is

$189,223.25.4 Plaintiffs’ request is approximately twenty (20) times the median

award in these NVRA cases.

        For the Tenth Circuit appeal through the denial of the certiorari petition,

Plaintiffs’ request $363,110 in legal fees, expense of $8,091, for a grand total of

$371,201. A normal Tenth Circuit appeal would cost a client between $30,000 and

$50,000; the optional cert petition response might cost $10,000 to $20,000 more.5

Plaintiffs’ request is approximately eight to ten (10) times the amount normally

charged for a Tenth Circuit appeal.6


1
  See, e.g., Scott v. Schedler, No. 11-926, 2013 WL 5739070, at * 6 (E.D. La. Sept. 20, 2013), report
adopted by 2013 WL 5739066 (E.D. La. Oct. 22, 2013), aff’d in part, vacated in part,771 F.3d 831 (5th Cir.
Nov. 4, 2014), attached as an Exhibit hereto for the Court’s convenience.
2
  Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other
grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989).
3
  See Exhibit A hereto. While Plaintiffs’ Memorandum cites cases at page 10 as being awards from NVRA
cases, only one of them is – Gonzalez – which was an agreed-to award; the fee issue was not litigated. The
others are inapposite.
4 Id.
5 Declaration of Jonathan Sternberg, at paras. 4, 6, attached hereto. Even under a more generous estimate

offered by Attorney Greg Goheen, Declaration of Greg Goheen, attached, Plaintiffs’ request for fees on
appeal is still excessive as he notes that 150 hours is the high end, only three attorneys are usually utilized,
and the cost should be lower for attorneys who worked as trial counsel.
6 Sternberg Declaration at para. 4.


                                                       2
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 3 of 31




        Congress intended for a prevailing plaintiff to recover what it actually cost the

plaintiff to bring the case, not to provide attorney windfalls.7

        I.      Plaintiffs’ Grossly Exaggerated Fee Request Should be Denied

        Although      Courts      have    used     various     descriptions, such as,,          “grossly

exaggerated,”       “grossly      excessive,”     “extravagant,”        “outrageously        excessive,”

“gluttonously high,” “grossly inflated,” or “absurd,” the principle remains the same:

an attorneys’ fee request under §1988 that is excessive, is the product of inept

recordkeeping, is unsupported or inadequately explained, or where the fee

application reflects no good faith effort to exclude excessive, redundant, or otherwise

unnecessary hours, the attorneys’ fee request may be completely denied as “an

entirely appropriate, and hopefully effective, means of encouraging counsel to

maintain adequate time records and submit reasonable, carefully calculated, and

conscientiously measured claims when seeking statutory counsel fees.”8

        In Case v. Unified School Dist. No. 233, 157 F.3d 1243, 1254-55 (10th Cir. 1998),

the Tenth Circuit recognized that an outrageously excessive fee request was subject

to complete denial, stating:

        At least four circuits have held that when a party submits a [Section] 1988
        attorney’s fee request that is outrageously excessive, the court may respond by
        awarding no fees at all [citing decisions from the District of Columbia, First,
        Fourth and Seventh Circuits]. The reason for acting punitively when a party
        asks for fees that are outrageously excessive is to deter attorneys from

7
 Sen. Rep. No. 94-1011, reprinted in 5 USCCAN 5908-14, attached hereto.
8
 Brown v. Stackler,612 F.2d 1057, 1059 (7th Cir. 1980); see Jordan v. Dept. of Justice, 691 F.2d 514, 518
(D.C. Cir. 1982); Vocca v. Playboy Hotel, 686 F.2d 605, 607 (7th Cir. 1982); see also Hall v. Borough of
Roselle, 747 F.2d 838, 841-42 (3d Cir. 1984) (noting that the courts must rely upon the accuracy of
counsel’s recordkeeping and counsel’s intellectual honesty in these matters); see, e.g., Young v. Smith,
269 F. Supp. 3d 251 (M.D. Pa. 2017) (denying plaintiff’s counsel’s fee request as grossly exaggerated);
Toussie v. County of Suffolk, 2012 WL 3860760 (E.D. N.Y. Sept. 6, 2012) (because counsel’s request was
“grossly excessive,” fee request denied in its entirety).

                                                    3
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 4 of 31




        ‘mak[ing] excessive demands, knowing that the only unfavorable consequence
        of such misconduct would be reduction of their fee to what they should have
        asked for in the first place.’ [citation omitted].9

        Here, Plaintiffs’ request is “grossly excessive,” representing a figure that is 8

to 10 times the cost of a Tenth Circuit appeal (billing over 1200 hours when 100 is

usual on the high end),10 and around 20 times more than the median fee award in the

NVRA cases depicted on our chart especially when Plaintiffs’ counsel claim to be

experts (and thus should use fewer hours and fewer attorneys, not more of both).11

        Plaintiffs’ request reflects the kind of sloppy recordkeeping and lack of a good

faith effort to exclude excessive, redundant, or otherwise unnecessary hours that

justifies total denial of a fee request. Time and the Court’s 30-page limit constrain

listing them all, but the 500 pages include many examples, as supported by the

attached Declaration of Garrett Roe and examination of the time entries themselves:




9 See also Scham v. District Courts Trying Criminal Cases, 148 F.3d 554, 557 (5th Cir. 1998) (denial is
appropriate on an excessive request because “if the court were required to award a reasonable fee where
an outrageously unreasonable one has been asked for, claimants would be encouraged to make
unreasonable demands, knowing that the only unfavorable consequence of such conduct would be
reduction of their fee to what they should have asked for in the first place.”) (citation omitted) (abrogation
on other grounds stated in Bailey v. Mississippi, 407 F.3d 684 (5th Cir. 2005).
10
   Brown v. Stackler, 612 F.2d 1057, 1059 (7th Cir. 1980) (affirming district court’s complete denial of fees
where the number of hours claimed by plaintiff’s attorneys was “simply absurd” and exaggerated
“probably on the order of eight times.”).
11
   “A high hourly rate is warranted for someone with extensive experience, particularly because it is
expected that experienced practitioners will be more efficient with the use of their time.” Henderson v.
Crimmins,147 F. Supp. 3d 780, 787 (N.D. Iowa 2015) (citing Miller v. Dugan,764 F.3d 826, 833 (8th Cir.
2014); see Borrell v. Bloomsburg Univ., 207 F. Supp. 3d 454, 514 (M.D. Pa. 2016 ) (excessiveness in time
spent in light of attorney’s expertise is legitimate reason for reducing fee award; fee applicant cannot
demand high hourly rate based on experience and expertise and then run up inordinate hours) (citing
Ursic v. Bethlehem Mines,719 F.2d 670, 677 (3d Cir. 1983)) (subsequent history omitted); see, e.g., Scott
v. Schedler, 2013 WL 5739070, at * 7 (since one of Plaintiffs’ counsel was an expert in the NVRA, “I
cannot accept that plaintiffs reasonably thought it necessary to employ any other attorneys – much less 12
from out-of-state jurisdictions – to handle this matter in addition to Wilson, who probably could have
obtained the same result on his own, possibly with the assistance of two associates.”). Although
WESTLAW shows Schedler with a red flag notation, the Magistrate’s decision regarding fees was affirmed
by the District Judge and not overruled on appeal; the appeal resulted in a further reduction of fees, not
an increase.

                                                      4
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 5 of 31




           Billing for a 28-hour, 21-minute day, billed on 2/12/18, 21 hours and 31

            minutes billed on 7/11/18, 16 hours and 10 minutes billed on 10/5/17, and

            other similar excessive and unexplained entries (Fish);12

           Seeking to recover again (double-billing) for sanctions already paid and

            seeking to recover fees previously denied by the Court;

           Billing for multiple attorneys where only one was doing the work, such as

            billing for one attorney speaking on the conference call but others listening

            in, billing for more than one attorney per deposition, billing for several

            attorneys to attend trial although they did not participate; billing for

            several attorneys to attend arguments, although only one argued;13

           Billing for press interviews and meeting with Democratic Party activists,

            regulations, other cases, recruitment and other noncompensable activities;

           Seeking to recover from Secretary Schwab for time spent on other

            defendants, KDOR Secretary Nick Jordan (mentioned more than 132 times

            in the billing records) and Jamie Schew;

           Billing (and not reducing) where Plaintiffs prevailed on only a single count

            of their six-Count Complaint (Fish);14



12
   Inept record keeping is a factor justifying complete denial of a fee request. Zabkowicz v. West Bend
Co.,789 F.2d 540, 549-50 (7th Cir. 1986).
13
   See, e.g., Schedler, at * 7 (time for attorneys attending is not compensable). As just one example, Mark
Johnson billed the Secretary for a trip to Salt Lake City, overnight stays and $107 dinner although he was
not arguing the appeal.
14
   See, e.g., Lewis v. Kendrick, 944 F.2d 949, 956-58 (1st Cir. 1991) (finding “special circumstances”
warranting denial of fees because of attorney’s misconduct including filing an exaggerated fee request that
failed to eliminate hours that were unnecessary or expended on several unsuccessful claims); Fair
Housing Council v. Landow, 999 F. 2d 92, 97 (4th Cir 1993) (plaintiff’s fee request outrageously excessive
where the time records were inadequate and counsel had failed to make a good faith effort to exclude fees
attributable to unsuccessful claims.).

                                                     5
          Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 6 of 31




             More than 300 billings for weekly team meetings (Plaintiffs’ counsel

              request fees for 291.51 hours of meetings at a cost of $86,196.90 and 773.91

              hours spent on calls or $239,631.40 for calls alone);15

             Billing approximately 138.33 hours for a Complaint and an Amended

              Complaint that added one count alone – a staggering 3 weeks full-time on

              one 33-page document and then a 40-page document, or $44,142.60 on the

              Complaint alone (Fish);

             Billing for four amended Complaints (Bednasek);16

             Billing for numerous vague and unexplained entries (e.g., “draft,” “review,”

              “revise,” “analyze” “continue to oversee,” “correspondence,” “conference,”

              etc. with insufficient detail to tell what the time entry was for, let alone

              prove how the time was reasonably necessary in this case);17

             Billing for a TRO that was lost and a preliminary injunction that was

              withdrawn (Bednasek);18




15
   These figures are estimates based upon what could be discerned on time-constrained review of the
disorganized 500 pages, an arduous task as discussed in the Declaration of Garrett Roe, attached hereto.
16
   “Fruitless work,” excessive, and unproductive time not recoverable. Mares v. Credit Union, 801 F.2d
1197, 1203, 1207 (10th Cir. 1986).
17
   See Ramos v. Lamm,713 F.2d 546, 553 (10th Cir. 1983) (establishing the requirement of meticulous
contemporaneous billing records as a precondition or fees); see, e.g., Vocca v. Playboy Hotel, 686 F.2d
605, 607-08 (7th Cir. 1982) (affirming district court complete denial of fees based in part on the
inadequacies of the billing records in failing to set forth sufficient information about the work performed,
“making it impossible to determine an appropriate fee.”).
18
   Mares, at 1203, 1207 (affirming denial of recovery for “fruitless work,” unnecessary and unproductive
efforts); see, e.g, Calix v. Ashton Marine, LLC, 14-2430, 2016 WL 4194119, at * 10 (E.D. La. July
14, 2016) report and recommendation adopted, No. CV 14-2430, 2016 WL 4180977 (E.D. La. Aug. 8,
2016) (eliminating hours that were excessive and hours related to unsuccessful and wasteful
tasks).

                                                     6
Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 7 of 31




   On the appeal, billing approximately 1202 hours, including one attorney

    who was also trial counsel billing five weeks of full-time work to reformat

    arguments made in the district court;

   Billing $154,988.25 (660.94 hours) for Daubert and similar motions that

    Plaintiffs’ counsel lost and which were unnecessary in a bench-tried case;

   Billing for time spent preparing, deposing and litigating over an expert that

    Plaintiffs’ counsel did not present at trial (Bednasek)

   Billing $22,043.40 (90.37 hours) for an unsuccessful effort to unseal Kris

    Kobach’s deposition so that it could be used for political purposes rather

    than for the case itself;

   Billing to depose Bryan Caskey multiple times rather than once;

   Billing for unnecessary motions (e.g., a motion to quash upon which

    Plaintiffs failed, a disfavored motion for default judgment; at least $83,572

    (229.49 hours) on wholly unnecessary work related to a class certification

    motion denied by the Court as unnecessary; and others)

   Billing for background research or reviewing unrelated cases;

   Billing at attorney rates rather than clerical rates for what appears to be

    nothing more than PACER notices hitting an email inbox or proof-reading;

   Appearing to bill for discovery that was never served (Bednasek) and

    unnecessary discovery;

   Failing to demonstrate that all travel was necessary, and all necessary

    travel was billed at 50% or lower rate;


                                     7
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 8 of 31




             Billing for numerous vague and unexplained entries (e.g., “draft,” “review,”

              “revise,” “analyze” “continue to oversee,” “correspondence,” “conference,”

              etc. with insufficient detail to tell what the time entry was for, let alone

              prove how the time was reasonably necessary in this case).

        Requesting $4 million for an NVRA case where fee awards have generally been

much lower and requesting $317,000 plus expenses for an appeal worth $30,000,

along with the billings submitted which show a lack of good faith, is the kind of

grossly exaggerated request for which a total denial of the fee is warranted. As Courts

have noted, anything less than denial effectively rewards outrageous behavior.

Plaintiffs cannot seek from an adversary what they could not bill to a paying client.

Plaintiffs’ counsel simply could not bill $4 million to any paying client.19

        II.      If Not Denied In Toto, Significant Reductions Are Required

        Plaintiffs bear the burden of establishing both that they are entitled to every

single dollar requested and that the proposed award is reasonable.20 Plaintiffs

have not met either burden here. In fact through their overbilling, their over-

lawyering, and their vague, imprecise and sloppy billing entries, submitting the

request by timekeeper rather than by task,21 Plaintiffs’ counsel have attempted to

shift the burden to the Defendant and to the Court to engage in the excruciating,

time-consuming and nearly impossible exercise of attempting to sort through the




19
   See Kansas Rule of Professional Conduct 1.5 (a lawyer’s fee shall be reasonable).
20
   Mares v. Credit Bureau of Raton, 801 F.2d 1197, 1210 (10th Cir. 1986).
21 Plaintiffs’ counsel refused a request to resubmit the time records by task rather than timekeeper, curtly

stating they had “no obligation” to do so as per the attached email of Dale Ho.

                                                      8
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 9 of 31




morass of billing records to try to identify compensable time and sort out what was

reasonably expended in this litigation, tiny specks of wheat in the considerable chaff.

       Although that is not Defendant’s burden or the Court’s burden, that is the

effect of Plaintiffs’ actions. In similar circumstances, where a request was not totally

denied, Courts have applied percentage reductions rather than try to weed through

the mess. As the Court noted in Case where the Plaintiffs “submitted well over a

hundred pages in billing entries with several entries per page, ‘it is neither practical

nor desirable to expect the trial court judge to have reviewed each paper in the

massive case file to decide, for example, whether a particular motion could have been

done in 9 hours instead of 14.5 hours. Instead, ‘a general reduction of hours claimed

in order to achieve what the court determines to be a reasonable number is not an

erroneous method, so long as there is sufficient reason for its use.”22 Similarly in

Mares,23 the Circuit noted there is no requirement for the Court to identify each

disallowed hour which, given the massive nature of this request, would be impossible.

       If the Court takes that approach here, only very large percentage reductions

will do, as to do otherwise is to ignore Plaintiffs’ failure in their duty to maintain

meticulous and clear records,24 and to exercise good faith and billing judgment to

remove duplicative and excessive entries.

           A. Plaintiff’s Counsel Has the Burden to Show How Time is
              Allotted to Specific Tasks and that Billing Judgment was
              Applied to Reduce Unnecessary Time and Duplication



22
   Case, 157 F.3d at 1253 (citing Mares).
23
   Mares v. Credit Bureau of Raton, 801 F.2d 1197, 1202 (10th Cir. 1986).
24
   Fish v. Kobach, No. 16-2105-JAR, 2018 WL 3647132, * 4 (D. Kan. Aug. 1, 2018).

                                                   9
       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 10 of 31




       Plaintiffs have the burden to demonstrate that they are entitled to fees under

applicable law.25 A prevailing party submitting a request for reasonable attorney’s

fees under 42 U.S.C. § 1988 bears the “burden to prove and establish the

reasonableness of each dollar, each hour, above zero.”26 The Court must examine

specific tasks to determine if they are properly chargeable and then at the hours

expended on each task to determine if they are reasonable.27 In order for the Court

to exercise this function, “[c]ounsel for the party claiming the fees has the burden of

providing hours to the district court by submitting meticulous, contemporaneous time

records that reveal, for each lawyer for whom fees are sought, all hours for which

compensation is requested and how those hours were allotted to specific tasks.”28

Hours should be reduced if the attorneys’ time records are “sloppy and imprecise” and

fail to document adequately how he or she utilized large blocks of time.”29 The first

step is adequate records showing how each hour claimed was allotted to specific

task.30 Once adequate records are presented, the Court “must ensure that the

winning attorneys have exercised ‘billing judgment,’ which means “winnowing the

hours actually expended down to the hours reasonably expended. Hours that an

attorney would not properly bill to his or her client cannot reasonably be billed to the

adverse party, making certain time presumptively unreasonable.”31




25 See, e.g., Robinson v. City of Edmond, 160 F.3d 1275, 1280 (10th Cir. 1998).
26 Mares, 801 F.2d a t 1210
27 Case v. Unified School Dist. No. 233, 157 F.3d 1243, 1250 (10th Cir. 1998).
28 Id.
29 Id. (citation omitted).
30 Id.
31 Id. (citation omitted).


                                               10
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 11 of 31




       Duplication of services must be eliminated. “’[I]f three attorneys were present

at a hearing when one would suffice, compensation should be denied for the excess

time.”32 The district court may reduce the hours awarded if counsel included “hours

that were unnecessary, irrelevant and duplicative.”33 It is for Plaintiff to justify the

presence of multiple attorneys for various activities.34

       In its earlier opinion in this case, the Court noted several of the applicable

principles and effectively put Plaintiffs’ counsel on notice of the requirements for a

fee application.35 This Court emphasized that the party seeking fees has the burden

of showing that the number of hours spent is reasonable, has the burden to

demonstrate that billing judgment to reduce the number of hours actually expended

to the number of hours reasonably expended, and cannot shift to the adversary

anything that could not be billed to a paying client.36 The Court stated that one looks

to whether the task is chargeable and whether the time spent on the task is

reasonable.37 The Court stated the general rule against awarding fees for duplicative

attorney services, noting the principle of only one attorney per task.38 On Plaintiffs’

prior request for fees, the Court noted that many of the billing entries were vague,

reflecting such terms as “draft,” “review,” “revise,” “edit,” or “correspondence;” noting

that the entries were too vague to determine how the time was spent, particularly as

multiple time keepers were used, noting that such vague entries should be excluded


32
   Id.
33 Id., at 1250 (citation omitted).
34 Ramos,713 F.2d at 554, n.4.
35 Fish v. Kobach, No. 16-2105-JAR, 2018 WL 3647132 (D. Kan. Aug. 1, 2018).
36 Id., at * 4.
37 Id.
38 Id., at * 6.


                                                 11
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 12 of 31




from a fee award.39 The Court found on the last application submitted in this case,

Plaintiffs’ fee request included an excessive number of hours billed.40 The Court

acknowledged it was permissible to employ a percentage reduction for a fee award.41

        In sum, on any fee request, Plaintiff has the burden of eliminating

“unreasonably expended” hours, meaning hours that are excessive in relationship to

the task performed, hours that are redundant or duplicative because of multiple

attorneys working on the same task, and hours spent on noncompensable tasks.42

This request reflects all three categories of unreasonably expended hours.

        B. Plaintiffs’ Overlawyering Requires an 80% or More Reduction

        As this Court previously stated in this very case, Plaintiffs’ counsel cannot recover

for three lawyers where one would do.43 However that is precisely what occurred here.

Most of the time, the Secretary of State defended these cases with two attorneys with an

additional attorney assisting periodically on specific assigned tasks to avoid duplication

of effort; three attorneys and two assistants participated at trial.44 Here, Plaintiffs are

seeking to recover fees for no less than 17 attorneys (not counting paralegals and law

students): for Fish, five attorneys for the ACLU alone, Danjuma, Ho, Lakin, Bonney

and Zhang, along with 2 ACLU paralegals; six attorneys from Dechert, Steiner,

Waldman, Liu, Ha, Mortimer and Jayaraman and for Bednasek, six attorneys from



39 Id.
40 Id. at * 6.
41 Id., at * 4.
42
   Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).
43
   Fish v. Kobach, at *4; Schedler, at * 5 (“If more than one attorney is involved, the possibility of
duplication of effort along with the proper utilization of time should be scrutinized. The time of two or
three lawyers in a courtroom or conference when one would do may be obviously discounted. Hours spent
in duplicative activity or spent in a passive role of an observer while other attorneys perform is generally
not recoverable.” (internal quotation marks and citations omitted).
44
   Declaration of Garrett Roe

                                                    12
           Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 13 of 31




two different law firms, Johnson, Woods, Wenger, Lawrence, Davis and Emert.

Plaintiffs have made no showing as to why the services of all of these attorneys was

reasonably necessary or what steps were taken to avoid duplication of effort.

           In fact, there are many examples of duplication of effort. For example, although

only one attorney was taking a deposition, Plaintiffs’ counsel billed for other attorneys

who listened in or sat in. On the von Spakovsky deposition, four attorneys billed for it

although only one asked questions. Although only one attorney generally spoke on a

conference call, everyone else billed for it. At the preliminary injunction hearing, only

one attorney, Dale Ho, argued, but everyone else billed for it also, also billing for time and

travel from out-of-state to attend; the Bednasek attorneys billed to attend (and even to

prepare to argue it), although they did not argue and it was not their case. Plaintiffs’ billed

for a lot of time “preparing,” including billing to mock the preliminary injunction hearing

twice with between three and then five attorneys in addition to Ho participating in the

mock arguments. For the trial, Plaintiffs have billed for the services of many attorneys

although only a few actively presented the case and could have presented the case without

additional assistance.45 Plaintiffs’ counsel spent a significant amount of time reviewing

and revising each other’s work. For example, the Dechert lawyers spent $284,500 worth

of work editing and revising and another $180,000 went towards drafting, $147,000 on

calls, $533,162 on “prepping.”

           Plaintiffs’ counsel have represented themselves as experts in this area of litigation,

presumably not needing a phalanx of other lawyers to assist them, advise them, and

review their work. As the Court observed in Scott v. Schedler, where one of Plaintiffs’



45
     See attached chart relating to the trial, attached to Roe Declaration

                                                        13
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 14 of 31




counsel was an expert, he did not need the services of 12 additional attorneys, particularly

out of state attorneys, to assist him.46 This kind of overlawyering inevitably leads to

duplication of services, excessive hours, and grossly excessive bills, as it obviously did

here.    As the Circuit recognized in Ramos v. Lamm, 47 “[t]he more lawyers

representing a side of the litigation, the greater the likelihood will be for

duplication of services.”

        Similarly on appeal, the Office of Attorney General utilized three attorneys, and

since they had not been involved in the district court, the OAG attorneys had to spend

additional time reviewing the record and familiarizing themselves with the issues to

prepare their two briefs, as appellant. In contrast, for their single appellee’s brief,

Plaintiffs seek fees for no fewer than 17 attorneys from four different firms when three

lawyers at most were sufficient.48 Plaintiffs’ counsel had already drafted summary

judgment briefs at the trial level; they did not need to re-invent the wheel. Seeking

$317,000 to at worst reformat and at best entirely rewrite a brief is grossly overlawyering.

        Plaintiffs used 82 percent more attorneys than did Defendant, despite

Plaintiffs’ counsel’s purported status as experts. Why? It is an unanswerable

question.49

        While Plaintiffs may hire as many lawyers as they please to act on their behalf,

this does not mean that Defendant (or a client) should be required to pay for the


46
   Scott v. Schedler, at * 7; See also Ursic v. Bethlehem Mines,719 F.2d 670, 677 (3d Cir. 1983) (A fee
applicant cannot demand a high hourly rate AND run up an inordinate number of hours….”Double-
dipping, in any form, cannot be condoned.”).
47 713 F.2d 546, 554 (10th Cir. 1983) disapproved of on other grou nd s, Pennsylvania v. Del.

Valley Citizens’ Council for Clean Air, 483 U.S. 711 (1987).
48 Declaration of Greg Goheen.
49 As just one example, although only Dale Ho argued the matter on appeal, Plaintiffs have billed for Mark

Johnson’s trip to Salt Lake City, including travel, overnight stays and an expensive dinner ($107), although
he did not argue the case, and the pro hac vice fee for Samantha Wenger, who also did not argue the matter.

                                                    14
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 15 of 31




phalanx of attorneys and all of their duplicative effort.50 This Court has previously

stated there is a presumption that a task can be handled by one attorney absent a

showing otherwise.51 This is particularly true where, as here, Plaintiffs’ counsel

purport to be experts in this area, which should require fewer lawyers, not more.52

        Plaintiffs have not explained why the sheer volume of attorneys from outside

of Kansas was necessary.            Plaintiffs have also not explained, given the ACLU’s

claimed specialty in this area, why the involvement of the array of Chicago and New

York lawyers was necessary. Or why so many lawyers were necessary given the

purported expertise of Dale Ho, who could have handled this by himself.53

        Plaintiffs have also have not explained why so many separate “firms” were

needed in this litigation, when one would suffice. The use of attorneys from the

Chicago and New York Dechert offices as well as the Kansas City office of Dentons,

with higher billable rates than many qualified local firms and posing additional travel

costs is particularly puzzling. Plaintiffs already had the assistance of Doug Bonney

in Overland Park, whom they have advanced as an expert in civil rights, requesting

$500 per hour for his services.54 In this case the consolidation, which is for the

purpose of efficiency, did not achieve that goal, resulting in 17 attorneys working this

case on Plaintiffs’ side compared to three on Defendant’s side. Particularly in Fish,

where effectively four separate law offices were involved (Chicago, New York Dechert,


50 Gay Officers Action League v. Puerto Rico, 247 F.3d 288 , 297 (1st Cir. 2001)(“ a court

should not hesitate to discount hours if it sees signs that a prevailing party has overstaffed
a case”, noting that the statute was not intended to provide for “full employment” for attorneys).
51 Fish v. Kobach at * 6; see Case v. Unified School Dist. No. 233, 157 F.3d 1243, 1250 (10th Cir. 1998).
52 See, e.g., Schedler, at * 7.
53
   Id. (reaching a similar conclusion).
54
   Bonney’s billing statements show $450 as the applicable rate.

                                                   15
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 16 of 31




New York ACLU, Kansas ACLU), duplication was inevitable and occurred as

demonstrated by the over 300 team meetings, 291.51 hours of meetings with fees for

Plaintiffs’ counsel’s meetings with each other billed at $86,196.90, 773.91 hours on

calls billed at $239,631.40 and 138 hours spent on a Complaint/Amended Complaint,

and many billing entries for proofing, editing, reviewing and revising each other’s

work, over and over again as shown in the attached chart.55

         A large percentage reduction is how the Court handled a similar request in the

NVRA case, Scott v. Schedler56. In that case, Plaintiffs’ counsel, which included Dale

Ho, submitted a request for fees in the amount of $2,894.514.80 in fees and

$141,907.35 in costs.            After examining everything the Magistrate awarded

$355,498.38 in fees and $34,251.57 in costs. The District Judge affirmed. After an

appeal to the Fifth Circuit, the award was reduced even further reflecting a reduction

on an unsuccessful claim. In reviewing the request, the Magistrate found the hourly

rates used in the request for fees “exorbitant” compared to applicable local market

rates.    The Judge found that the huge fee request was the result of “extreme

overstaffing and duplication of attorney effort and several lawyers

performing tasks that could have been done by one or two lawyers.” Since

Plaintiff’s counsel had expertise, the Court questioned why the services of additional

lawyers were needed, particularly from out of state. The Judge found that the




55
   See also Mann v. Reynolds, 46 F.3d 1055, 1061-63 (10th Cir. 1995) (upholding 50% reduction due to
time counsel spent consulting with each other).
56 No. 11-926, 2013 WL 5739070 (Sept. 20, 2013), recommendation adopted by 2013 WL 5739066

(E.D. La. Oct. 22, 2013), aff’d in part, vacated in part, by Scott v. Schedler, 771 F.3d 831 (5th Cir.
2014). The Fifth Circuit appeal resulted in a further reduction of fees, not an increase.

                                                    16
          Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 17 of 31




plaintiffs’ counsel had failed to exercise billing judgment. Accordingly, the Judge

applied a reduction of 75%. In regards to costs and expenses, Plaintiffs’ counsel here

seek many of the same types of fees that were sought in Scott, such as filing pro hac

vice motions. A 50% reduction was applied in                   another NVRA case, Harkless v.

Brunner.57

          While choice of counsel is a personal matter, when those choices lead to higher

rates, duplicative efforts, pro hac vice fees and excessive travel costs, it is appropriate

for this Court to exclude hours related to “overstaffing, duplication, and

excessiveness, or that are otherwise unnecessary.”58 Why the army of out-of-state

lawyers was necessary for litigating an NVRA case is unexplained when reviewing

the billing statements. The problem with the tangled way Plaintiffs have presented

their request is while they may be entitled to a reasonable fee for the services of one

lawyer per task, they have utilized 17 attorneys, many of whom seem to spend much

of their time reviewing or revising others’ work or billing for calls with counsel

without explaining why. The Fish request should either be denied in toto, as above

given its gross excessiveness or reduced by at least 80%, reflecting the percentage to

which Plaintiffs overlawyered this case.

          Admittedly in Bednasek, fewer lawyers were used than in Fish. However, they

still utilized twice as many attorneys as did the Secretary of State, billing for six

attorneys from two different law firms: Johnson, Woods, Wenger, Lawrence, Davis


57
     No. 1:06 CV 2284, 2011 WL 2149138, at *2 (N.D. Ohio May 31, 2011).

 Rogers v. Bank of Am., N.A.,
58                                     No. CIV.A. 13-1333-CM, 2014 WL 6632944, at *3 (D. Kan.
Nov. 21, 2014 ).

                                                    17
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 18 of 31




and Emert. From the billing records, Johnson and Lawrence appeared to be doing

most of the work. The additional attorneys (Woods, Wenger, Davis and Emert), did

not appear to do any work that was reasonably necessary in this litigation and should

be excluded entirely, an approach taken by the district court in Mares which was

affirmed by the Circuit on appeal.59 Even as to Johnson and Lawrence, the billing

records fail to demonstrate how all of the hours expended were reasonably necessary

in this case or why Johnson, as an expert, could not have handled the matter by

himself. Defendant suggests at least a 50% reduction in Johnson’s and Lawrence’s

requests.

        In Mares,60 the Circuit affirmed the district court’s 77% reduction in the

requested fees, finding that the time expended was disproportionate to that required,

and that the Plaintiffs’ counsel and his unnecessary co-counsel had billed for

excessive or unproductive time, “fruitless work,” and excessive time. The same

applies here. Plaintiffs’ spent a lot of time reviewing each other’s work.61

        C.      Plaintiffs’ Counsel Failed to Exercise Billing Judgment

        Plaintiffs’ submissions fail in every manner to exercise billing judgment as is

obvious from the size of the request, the vague and duplicative entries and the

examples shown above. If Plaintiffs’ counsel had exercised billing judgment, as in

some of the NVRA cases cited in Exhibit A where counsel reduced their request by at

least 10% upfront only to have it further reduced by the Court,Plaintiffs’ counsel


59
   Mares v. Credit Union of Raton, 801 F.2d 1197, 1205-07 (10th Cir. 1986) (affirming disallowance in toto
of fees sought for co-counsel as unnecessary).
60
   Id., at 1203-07.
61
   See Attached “Review,” “Revise,” “Edit,” or “Proof,” attached to Roe Declaration.

                                                    18
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 19 of 31




would not be seeking to recover again for the sanctions that were already paid in this

case,62 for 28 hour and 21 minute days, and time spent as to other defendants such

as Secretary Jordan as examples. The extremely minimal reductions Plaintiffs’

counsel stated they applied (a mere 5% from Fish Plaintiffs , and 25% reductions only

for time spent on summary judgment from Bednasek), are effectively nothing and do

not show that Plaintiffs’ counsel discharged their considerable burden of winnowing

down time actually spent to the time that was reasonably necessary for each specific

task in this case, e.g., billing up to 138.33 hours for the Complaint and Amended

Complaint in Fish alone, despite that this is the type of case Plaintiffs’ counsel

specializes in. A small reduction rewards Plaintiffs’ counsel for failing to exercise

billing judgment. For example, if a vendor bills a customer $100 for something that

should have cost $10, to discount the original inflated bill by 10% still results in a

huge overpayment and a windfall.63 The reduction must be significant.

        For example, courts have applied a fifty (50)% reduction to account where

Plaintiffs’ counsel fails to demonstrate that sufficient billing judgment was

exercised.64


62
   While Dale Ho eliminated some of his duplicative hours, others did not. Plaintiffs also seek to recover
fees from the contempt that they either failed to assert previously (and hence, waived), or were denied by
the Court.
63
   In enacting the Civil Rights Attorney Fee Award Act of 1976, Congress intended for Plaintiffs to receive
their actual costs, not to receive a windfall. Sen. Rep. No. 94-1011, reprinted in 5 USCCAN 5908-14.
64
   Preston Expl. Co., LP v. GSP, LLC, No. H-08-3341, 2013 WL 3229678, at *9 (S.D. Tex. June 25, 2013)
(“Courts have reduced fees up to 50% for billing judgment in light of factors such as nature and extent of
the work involved, the issues involved, and the complexity of the work;” reducing hours by 20% because
(1) partners performed tasks more suited to associates or paralegals; (2) attorneys and paralegals billed
for clerical tasks; (3) attorneys billed regular rates for unproductive travel time; (4) many billing entries
are vague; and (5) case was overstaffed with partners who often duplicated each other's efforts) Harkless
v. Brunner, No. 1:06 CV 2284, 2011 WL 2149138, at *2 (N.D. Ohio May 31, 2011) (50% reduction); Yelton
v. PHI Inc., No. 09-3144, 2012 WL 3441826, at *8 (E.D. La. Aug. 14, 2012) (50% reduction); Neles-
Jamesbury, Inc. v. Bill's Valves, 974 F. Supp. 979, 988 & n.22 (S.D. Tex. 1997) (same); see also Jane L. v.

                                                     19
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 20 of 31




        D. Plaintiffs are Requesting to be Reimbursed at High Hourly Rates

        In contradictory fashion given the 17 lawyers involved, Plaintiffs’ Counsel asks this

Court to reimburse them at high rates, higher than the local market rate for the Kansas

City metro area,65 higher than the rate for civil rights or analogous litigation,66 higher

even than the very generous rates previously allowed by this Court in the contempt

proceeding. Reasonable prevailing market rate in the Kansas City metro area for the time

relevant to this litigation are as follows: Partners ($230 to $385 per hour); Associates

($175-$225 per hour); Paralegals ($100-$155 per hour).67 That rate reflecting what

Kansas City area attorneys are willing to work for on cases involving the State of Kansas

including on civil rights and analogous litigation has remained stable from 2017 through

the present.68 For the appeal, a reasonable hourly rate in this market at the high end for

a highly qualified appellate lawyer, often working alone on an appeal, is $425.69

        Even assuming the Court chooses to adopt the hourly rates it previously found in

this case, which it is by no means required to, Plaintiffs’ counsel’s current request

exceeds even those generous rates. Plaintiffs’ counsel assert several arguments,

none of which merits further increasing their already exorbitant request.

        Plaintiffs’ counsel’s first argument is that the case was more complex than the

motion for contempt and therefore justifies an even higher rate than that previously


Bangerter, 61 F.3d 1505, 1510 (10th Cir. 1995) (sloppy and imprecise time records merited 35%
reductions).
65
   Declaration of Dennis D. Depew, at para. 5, attached hereto That lower rates apply is also shown by the
rates of the Lawrence firm that participated in Bednasek, billed in the $200 range. See also Declaration of
Greg Goheen, attached hereto.
66 Case, 157 F.3d at 1255 (citing Beard v. Teska, 31 F.3d 942, 955–57 (10th Cir.1994 )). The

affidavits submitted by Plaintiffs’ counsel give the highest rates possible in the Kansas City area for “complex
commercial cases,” which this is not. Plaintiffs are not entitled to rates the “lions of the bar” command.
Schedler, at *7.
67 Declaration of Dennis D. Depew, at para. 5.
68 Declaration of Dennis D. Depew.
69 Declaration of Jonathan Sternberg.


                                                      20
         Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 21 of 31




awarded by the Court. Yet as the Court recalls, Plaintiffs’ counsel’s basis for asking for

such a high rate on the contempt motion was, in part, “the complexity of this type of

case,”70 and because the “requested rates are reasonable for complex civil litigation in the

Kansas City market” as well as the fact that “voting rights litigation is highly

specialized.”71 Thus, Plaintiffs’ basis for the hourly rate requested for their fees in the

motion for contempt was that this is a complex voting rightscase, as opposed to a

contempt motion. In other words, Plaintiffs’ counsel were already basing their higher

hourly rate on the allegedly “complex” nature of the case. Plaintiffs’ counsel now pretends

they did not make that argument previously although they literally use the same language

in the current motion that they did in their original motion: “Voting rights litigation, in

particular, is highlight specialized.”72 While other federal courts considering fee requests

in NVRA cases have stated these cases are not complex or particularly difficult,73 the Court

has already given Plaintiffs’ counsel the benefit of a higher rate.

         Second, Plaintiffs’ counsel argue that “trial work is generally compensated at a

higher rate than other kinds of attorney work.”74 However if that were the case, Plaintiffs

should be asking for substantially less money for the vast majority of their work on this

case which was done pre-trial. Under Plaintiffs’ counsel’s argument, an unduly high

hourly rate has been applied to most of the billing that occurred in this case.

         Third, Plaintiffs’ counsel argues that the fees should be increased “for inflation.”75

This argument is simply an attempt to be paid inflated 2021 rates for work done in 2015-


70
   Pls. Mtn. for Fees, Doc. 529, p.2.
71 Plaintiff’s Motion at 6.
72 Plaintiffs’ Fee Motion, at pg 7.


73  See, e.g., Schedler, at * 6.
74 Plaintiffs’ Motion, at 7.
75 Id., at 8.


                                               21
           Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 22 of 31




2018. That would not work with a paying client and does not work here. Also, Plaintiffs’

motion for fees on contempt came after trial was over, with all of the billed work occurring

in the past. If anything, Plaintiffs’ counsel is arguing that 2/3 of the work done in this

case should be billed at lower than $450 an hour under their argument about inflation.

This argument is also unsupported by admissible evidence that a significant amount of

inflation has existed in legal fees in the Kansas City market in what has been a historically

low period of inflation generally.

            As just another limited example, Plaintiffs seek $450 an hour for Rebecca

Waldman’s services (the high end rate), although she is a decade behind Steiner in

experience and this was her first voting rights case, and presumably a lower hourly rate

should apply.76

           But again, high hourly rates and Plaintiffs’ counsel’s argument that they are highly

specialized experts are a two-edged sword: the higher the rate, the lower the number of

attorneys who should be needed and the lower the number of hours reasonably expended.

Unfortunately, that is not the case.

           E. Plaintiffs’ Counsel Have Charged Excessive Amount of Time for
           Numerous Tasks

           In Fish alone and notwithstanding their claimed expertise in this “highly

specialized” area of litigation, Plaintiffs’ counsel reports an outrageous 138.33 hours

between their various firms attributed to the Complaint and Amended Complaint in

this case, basically representing working full time for nearly four weeks. Despite their

claimed expertise, the Complaint in Bednasek was amended no less than four times.




76
     https://iclg.com/cdr/people‐and‐firms/6021‐two‐litigators‐promoted‐in‐decherts‐latest‐partnership‐round.

                                                         22
       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 23 of 31




There is no plausible reason why national experts should spend almost 138 hours

drafting a Complaint and amending their Complaint in litigation that is of the type

they normally handle and probably represents variation on a form. In Ramos v.

Lamm, the Tenth Circuit stated that a court entertaining a motion for fees should

evaluate the hours spent on each task to determine their reasonableness.77 In that

case, the Court observed that, “more than 100 hours were spent drafting the

complaint. While this expenditure of time may have been reasonable, it demands

explanation.”78 There is no reasonable explanation that could possibly support that

expenditure of time. This is one example, but an obvious one.

       The Court in Animal Legal Defense Fund v. Kelly, held that time spent drafting the

initial complaint (75 hours between five attorneys) was an excessive amount of time and

that the billing practices “belies plaintiffs’ assertion that “the attorneys were assigned to

allotted roles to maximize efficiency,” and that each attorney ‘played a discrete, non-

duplicative role in the litigation.’”79 Although it is unclear why experts would take an

entire week for the task of a Complaint, in ACLU v. Barnes, the Court found that 148

hours billed for a Complaint was excessive, finding 40 hours sufficient.80 In Henderson,

the Court reduced 38 hours for a short and plain Complaint to 6 hours.81

       Similarly on appeal, Plaintiffs’ counsel billed over 1200 hours for work that at

most takes about 100 hours (on the high end), or even the more generous 150 hour




77 713 F.2d 546, 554 (10th Cir. 1983).
78 Id.
79 No. CV 18-2657 -KHV, 2020 WL 4000905, at *5 (D. Kan. July 15, 2020 ).
80
   168 F.3d 423, 432 (11th Cir. 1991).
81
   147 F. Supp. 3d at 789.

                                             23
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 24 of 31




estimate from Greg Goheen,82 even for an appellate attorney who was not counsel of

record below.83 Plaintiffs represent to the Court that one attorney alone (Orion

Danjuma) spent an amount of time commensurate with five weeks of full-time work

on the appeal. There is no reason to believe that expenditure of time was in any way

reasonable.

        Plaintiffs’ counsel seek to recover $154,988.25 for filing Daubert and similar

motions in limine/motions to exclude (660.94 hours), motions upon which they were

only partially successful and unnecessary since this matter was tried to the bench

rather than to jury. This time was wasteful and fruitless and excludable.84

        Plaintiffs’ counsel ask for $83,572 in fees (229.49 hours) relating to their effort

to proceed as a class action on which they were unsuccessful as the Court expressly

found it was unnecessary. That ruling controls as to these hours and fees.85

        Plaintiffs are asking for $285,359.25 related to summary judgment,

purportedly spending 1148.2 hours on that exercise. They were not successful on their

motion and only partially successful in opposing the Secretary’s motion.

        Plaintiffs spent a lot of time litigating about litigating, researching, setting up

or filing motions to compel, sanctions, or things of that ilk, a staggering 403.60 hours

at a proposed fee to them of $118,162.20, including motions for contempt they either

researched but never filed or motions which were resolved by agreement. Again, there

is no showing that this time was reasonably expended in this case or was necessary


82
   Declaration of Greg Goheen.
83
   Declaration of Jonathan Sternberg.
84
   Mares, at 1203-07.
85
   Id.

                                             24
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 25 of 31




to the ultimate resolution of the case. To allow these recoveries is to encourage

litigants to litigate about the case rather than litigate the case itself.

        Plaintiffs’ counsel wrote numerous letters and sent numerous emails (copying

every attorney on every single one of these emails). There is no showing that all of

this correspondence was necessary to this case.

        This is by no means an exhaustive list. Other examples are shown on the

attached charts and discussed in the Declaration of Garrett Roe.

        F. The Request Includes Non-Compensable Items

        A significant amount of time was spent on background work. “[T]ime spent

reading background material designed to familiarize the attorney with the area of

the law would normally be absorbed into a firm's overhead and that, therefore,

attempting to charge an adversary with time spent conducting background research

is presumptively unreasonable.”86 Given their status as experts in this area, no

background research should have been necessary.87

        Plaintiffs seek to recover for time litigating against an entirely different

defendant, Revenue Secretary Nick Jordan whom the Court dismissed from this case.

Not only did Plaintiffs not prevail as to Jordan, one cannot bill Secretary Schwab for

hours spent as to someone else. The same is true with Defendant Shew. Plaintiffs

have also billed for cases other than this one, and non-case-related activity.88


86 Case v. Unified Sch. Dist. No. 233, Johnson Cnty., Ka n., 157 F.3d 1243, 1253 (10th Cir. 1998).
87See Kansas Judicial Watch v. S tout, No. 06-4056 -JAR, 2012 WL 1033634, a t *8 (D. Kan.
Mar. 27, 2012)(fin ding time spent on background research for firm that holds themselves
out as Constitutional law specialists and who had participated in other similar lawsuits
was not compensable.)
88
   For example, Plaintiffs have billed for Brown v. Kobach—example 9/12/2016 (Danjuma), (Liu—
9/27/2016) and Mark Johnson (7/29/2016-3.5 hours for the Brown injunction hearing—he was counsel

                                               25
        Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 26 of 31




        Time was spent on media matters. That time is non-compensable.89 “[T]he

proper forum for litigation is in the courtroom, not the media.”90 Similarly, time spent

on lobbying and political considerations, such as talking with Democratic Party

activists or trying to unseal the deposition of Secretary Kobach (90.37 hours on that

alone, billed at $22,043.40), is noncompensable.91

        Time spent downloading documents, organizing or maintaining time and other

records.92 For example, Samantha Wenger billed for every time a document hit her

inbox from PACER.

        Plaintiffs request that the Court award them a significant sum of attorneys

fees, travel and expenses (e.g., two trips by Angela Liu to Kansas City prior to filing

the case and about a full week’s worth of attorney work), for recruiting potential

representatives to bring the lawsuit. Fees incurred prior to recruitment of the Named

Plaintiffs “are not appropriately charged to the opposing party” and should be

disallowed absent special circumstances, not present here.93




for Brown). This was a Kansas state court case where fees were not awarded. But ACLU and Mark
Johnson represented Brown in the state court—and Mark Johnson is trying to bill for his time as an
attorney litigating that other case. The bill includes references to the EAC case (League of Women Voters
v. Newby). Mark Johnson is also trying to bill for a public comment hearing in Topeka which he claims is
there “as a result of an injunction in our case.” (7/12/2016). That is false. The injunction occurred in
Fish, not Bednasek. Moreover, the regulation has to do with state not federal regulations. It was not work
in this case, and Johnson should not be billing for reviewing the regulation and drafting his comments for
it (7/11/2016). Plaintiffs also billed for time spent related to an ethics investigation.
89 New Mexico Citizens for Clean Water v. Espanola Mercantile Co., 72 F.3d 830, 835 (10th Cir. 1996)

(citation omitted); see, e.g., Jane L. v. Bangerter, 828 F. Supp. 1544, 1550 (D. Utah 1993), rev’d and
vacated on other grounds, 61 F.3d 1505 (10th Cir. 1995).
90 New Mexico Citizens for Clean Water, at 835.
91 Daggett v. Kimmelman, 811 F.2d 793, 801-02 (3d Cir. 1987) (time spent on political matters not

compensable).
92 See, e.g., Cook v. Block, 609 F. Supp. 1036, 1041-42 (D.D.C. 1985).
93 Case, 157 F.3d at 1251.


                                                   26
       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 27 of 31




       Plaintiffs have billed for a lot of travel, travel which would not have been

necessary absent so many out- of- state lawyers. At best, time for even necessary

travel is not compensable at the attorney’s full hourly rate, but only a reduced rate

such as 50%.94

       Plaintiffs seek to recover again on the contempt matter, the fees for which were

already litigated and already paid.

       Plaintiffs are seeking to recover time spent on motions to strike/compel/quash

that were denied, including one with Tabitha Lehman and one with KDOR Secretary

Jordan. Time spent improperly resisting discovery is not compensable.95 To hold

otherwise is contrary to Rule 37 and Rule 1 and rewards this conduct.

       III.    Plaintiffs’ Claimed Expenses Are Excessive and Undocumented

       Plaintiff's counsel submitted over 400 pages of documents in support of their

motions for fees and expenses, but did not submit a single invoice, bill or receipt to

support any of the expenses claimed. “The attorneys requesting fees bear the burden of

establishing the amount of compensable expenses to which they are entitled.”96 Absent

any documentation supporting the amounts claimed, no expenses should be awarded.

       There are two separate sources of authority courts use to award out-of- pocket

expenses to a prevailing party. Some expenses, such as travel, may be included in the

concept of attorney's fees as “incidental and necessary expenses incurred in furnishing




94 See, e.g., Wirtz v. Kansas Farm Bur. Serv., 355 F. Supp. 2d 1190 (D. Kan. 1995).
95 See, e.g., NAACP v. Detroit Police Officers Ass’n, 620 F. Supp. 1173, 1190-91 (E.D. Mich 1985).
96 Case v. Unified Sch. Dist. No. 233, Johnson Cty., Ka n., 157 F.3d 1243, 1257 (10th Cir. 1998)

(internal citations omitted).

                                               27
       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 28 of 31




effective and competent representation.” 122 Cong. Rec. H1216 0 (daily ed. Oct. 1, 1976 )

(statement of Rep. Drinan). These expenses are thus authorized by section 1988.

       Other costs, such as interpreters' fees and stenographic fees, are incurred by third

parties who are not attorneys for the case. These costs cannot reasonably be considered

attorney's fees, and are instead governed by 28 U.S.C. § 1920, the general costs statute.97

Billable expense items must be billed at actual cost, counsel cannot mark them up or

otherwise make a profit on expense items.

       As with fee requests, Plaintiffs have the obligation to show their expense

requests are reasonable and recoverable. Where fees are inappropriate for recovery,

related expenses will likewise be unrecoverable. As referenced above, Plaintiffs’

counsel has billed for travel-related expenses for attorneys who were not involved in

presenting at the hearing, oral argument, or trial or taking the deposition. For

example, Mark Johnson’s unnecessary trip to Salt Lake City (including travel,

overnight stays, and a $107 dinner), for an oral argument he was not presenting.

Those expenses are not recoverable as the underlying time is not recoverable as it

could not be billed to a paying client.

       Where certain entries "throw[] into substantial question the propriety of all

the other" charges, the court may find all of the charges to be disallowed.98

       Office supplies, books, subscriptions, etc. are ordinary overhead items, not case

specific expenses. Fees for WESTLAW, LEXIS-NEXIS, "computerized research", etc. are




97Brown v. Gray, 227 F.3d 1278, 1297 (10 th Cir. 2000).
98Wirtz v. Kansas Farm Bureau Services, I nc., 355 F.Supp.2d 1190, 1209 (D. Kan. 2005)
(discussing t ravel expenses; disallowing all requests where two were questionable).

                                            28
       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 29 of 31




also ordinary overhead items and are non-recoverable.99 Access to legal research

materials is a cost of doing business, not a case specific expense. Whether they access

research materials by maintaining their own library, using a state law library, using Case

Maker (provided to members of the Kansas Bar Association at no additional cost) or by

using WESTLAW is their choice. Even if these overhead costs were recoverable as case

related expenses, Plaintiffs' counsel failed to submit invoices or other documents showing

time and charges, that the charges were related to claims upon which Plaintiff prevailed

and that they were reasonably necessary.100

       Plaintiffs filed eleven (11) pro hac vice applications during the course of this

litigation and now seek to recover those fees. There has been no showing why all of

these lawyers were necessary. These fees should be disallowed. 101

       Plaintiffs also seek to recover Tenth Circuit admission fees for several lawyers.

Those admission fees are not case specific expenses. Once admitted, those attorneys

are admitted to practice for all purposes. The fact that they chose to handle the

appeal with attorneys not admitted to the Tenth Circuit was their choice. Plaintiffs

have sought to recover unnecessary items apparently purchased for convenience such as

$18,000.00 for transcription and technical services during the trial. This is noncompensable.

Similarly Plaintiffs billed for video depositions where a regular deposition would have

sufficed. Without receipts and verification, Defendant cannot respond in more detail.




99
   See Case, at 1258.
100 Id.
101 Kansas Teachers Credit Union v. Mut. Guar. Corp., 982 F. Supp. 1445, 1448 (D. Kan.

1997)(disallowing additional pro hac vice fees t h a t were unnecessary).

                                             29
       Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 30 of 31




                                    CONCLUSION

      Plaintiffs assert they are entitled to attorneys’ fees and expenses that are 10

to 20 times higher than other similar cases. Plaintiffs’ request is grossly excessive,

the result of too many lawyers, too much duplication, inept and incomprehensible

billing entries, too many wasted hours and activities, and too little billing judgment,

including billing for 28 hour days, bills already paid for, and work done as to other

cases and other defendants. This grossly excessive request may and should be denied

in toto. Plaintiffs have in no way met their burden of providing that their $4 million

request is a reasonable one. While Plaintiffs are entitled to their reasonable costs,

they are not entitled to a windfall. Given Plaintiffs’ abject failure to meet their burden

of showing that the number of hours and rates charged were reasonable in this case,

the Court should reduce any award significantly, closer to the NVRA median of

$189,000. The expenses should be denied as they are excessive, unexplained and

unsupported by documentation as required.

                                         Respectfully submitted,

                                         OFFICE OF ATTORNEY GENERAL
                                         DEREK SCHMIDT

                                         /s/ Stanley R. Parker
                                         Stanley R. Parker, KS #10971
                                         Assistant Attorney General/Trial Counsel
                                         120 SW 10th Avenue, 2nd Floor
                                         Topeka, Kansas, 66612-1597
                                         Ph: (785) 368-8423; Fax: (785) 291-3767
                                         Email: stanley.parker@ag.ks.gov
                                         Attorney for Secretary of State Scott Schwab




                                           30
      Case 2:16-cv-02105-JAR Document 589 Filed 03/16/21 Page 31 of 31




                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 15, 2020, a copy of the
foregoing was filed electronically with the Clerk of the Court by using the CM/ECF
system, which will send a notice of electronic filing to counsel of record.

                                     /s/ Stanley R. Parker
                                     Stanley R. Parker, KS #10971




                                        31
